Title: To Thomas Jefferson from Thomas Munroe, 31 August 1803
From: Munroe, Thomas
To: Jefferson, Thomas


            
              Sir,
              Washington 31t. August 1803
            
            I have the honor of enclosing for your Signature a warrant for $10,000; the balance in my hands, towit about $1000 of the $20,000 heretofore drawn being insufficient to meet the Expenses of the present month which will be demanded in a few days.—
            I also enclose Sketches of the Expenditures since the Account last rendered, which was up to the first of July.—
            The Expenses on the Streets will I presume cease next week—The two foot ways on the South side of the Pensylvania Avenue are finished, which with the gravelling of the road round the South west side of the Capitol hill, and such repairs as the rains and cutting by Carriages might render necessary on the Avenue, and about the Capitol hill was, I supposed, all you intended to have done on the roads this fall; but on my return from Bath on monday last I found the Labourers engaged in rounding and gravelling A. street south from New Jersey Avenue to Stelles, and in filling up the new road before mentioned, below the South wing of the Capitol, so as to make the descent of it only one foot in ten, as you originally directed it to be done—The latter being a work of ten or twelve days, and of two or three hundred Dollars expense; and being under the impression that altho’ the Descent was greater than you intended it should have been, you meant to have dispensed with any alteration at present, I made enquiry of the Overseer about it, who says Mr. Claxton told him in my absence that you wished to have it done as it is now doing, and that you left such directions with him at the time you directed the work which has been done on A. street south—All the other work was done ten days ago.—
            I supposed Mr Lenthall had communicated to you from time to time his Operations at the Capitol, as he did while you were here, and had given you a tolerably correct idea of the progress and State of that building, together with the repairs at the Presidents House—He has been indisposed a few days past, but has promised me, if he feels well enough, he will send me a rough report to day to be forwarded herewith to you.— 
            He is surprised and embarrassed in consequence of not having seen or heard from Mr Latrobe since he was here early in July, and is at a stand for want of instructions in some cases he tells me, and particularly with regard to repairs & alterations at the Presidents house and North wing of the Capitol and for want of some materials which Mr. Latrobe was to procure & send forward.—
            
            The Stair case in the Presidents House is stepped, and the Chamber finished as you directed except the last coat of paint which will be done in a day or two—Mr. Lenox tells me you were more particular in your directions that those two things should be done early, he also says that all the smaller jobs which were committed to him will be done agreeably to your orders by the time you return—All the leaks which have been discovered in the Presidents House & North wing of the Capitol have been stopped Mr. Lenthall says—the sky light has been mended—sundry small jobs of plumbers work, and some little Carpentry work & plaistering has been done, which appeared to be absolutely necessary, but Lenthall says he wants information from Mr Latrobe before he can proceed further in what may have been contemplated to be done by the President or Mr. L.—
            I have the honor to be, with the greatest respect Sir, Yr mo Ob Servt
            
              
                Thomas Munroe
              
            
          